*520RESOLUCIÓN
Examinado el Informe de la Directora de la Oficina de Inspección de Notarías sobre el cumplimiento de Angel D. López López con las órdenes de este Tribunal e informado este Tribunal de que el peticionario ha contestado satisfac-toriamente las quejas que estaban pendientes y ha mani-festado su compromiso de siempre cumplir estrictamente con los cánones del Código de Etica Profesional, se autoriza su reinstalación tanto al ejercicio de la abogacía como el de la notaría.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El
Juez Asociado Señor Rebollo López
no intervino.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo